 



Exhibit 10.28
COMPENSATION INFORMATION FOR EXECUTIVE OFFICERS
The table below provides information regarding the base salary of each executive
officer of GTx, Inc.effective as of January 1, 2007:

                      Base Executive Officer   Title   Compensation
Mitchell S. Steiner, M.D.,
F.A.C.S.
  Chief Executive Officer and Vice-Chairman of the Board of Directors   $
446,250  
Marc S. Hanover
  President and Chief Operating Officer   $ 306,600  
Henry P. Doggrell
  Vice President, General Counsel and Secretary   $ 265,650  
Mark E. Mosteller
  Vice President, Chief Financial Officer and Treasurer   $ 246,750  
James T. Dalton
  Vice President, Preclinical Research & Development   $ 252,000  
K. Gary Barnette
  Vice President, Clinical Research & Development Strategy   $ 239,200  
Gregory A. Deener
  Vice President, Sales & Marketing, Product Commercialization   $ 234,000  

18